[Cite as State v. Mauldin, 2017-Ohio-1549.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104540



                                      STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.


                                 RICKEY L. MAULDIN
                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               DISMISSED


                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-15-598609-A and CR-15-600187-A

        BEFORE: Kilbane, P.J., Blackmon, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED:                       April 27, 2017
ATTORNEY FOR APPELLANT

Erin R. Flanagan
Erin R. Flanagan, Esq. Ltd.
75 Public Square
Suite 1325
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
Kelly Needham
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, P.J.:

      {¶1} Defendant-appellant, Rickey Mauldin (“Mauldin”), appeals his sentence

resulting from his escape conviction. For the reasons set forth below, we dismiss the

appeal as moot.

      {¶2} In September 2015, Mauldin was charged in a five-count indictment in

Cuyahoga C.P. No. CR-15-598609-A. Count 1 charged him with trafficking, Counts 2

and 3 charged him with drug possession, Count 4 charged him with possessing criminal

tools, and Count 5 charged him with falsification. 1 In October 2015, Mauldin was

charged in Cuyahoga C.P. No. CR-15-600187-A with escape.

      {¶3} In April 2016, Mauldin pled guilty to amended counts in both cases. In

Case Number CR-15-598609-A, Mauldin pled guilty to both Counts 2 and 3 of the

indictment, and the remaining counts were nolled. In Case Number CR-15-600187-A,

Mauldin pled guilty to escape, which was amended from a fifth-degree felony to a

first-degree misdemeanor.

      {¶4} The trial court sentenced Mauldin to 12 months in prison on each count in

Case Number CR-15-598609-A, to be served concurrently to each other and Case

Number CR-15-600187-A. In CR-15-600187, Mauldin was sentenced to three years of

community control sanctions, which included a term of inpatient treatment at the Nancy

R. McDonnell Community Based Correctional Facility (“CBCF”), followed by



      1Counts     1-4 carried various forfeiture specifications.
participation in the home detention GPS monitoring unit for six months after his release

from CBCF.

      {¶5} Mauldin now appeals his escape sentence, raising the following two errors

for review.

                                Assignment of Error One

      The trial court erred when it imposed upon a first-degree misdemeanor a
      sentence of three or six months of programming at [CBCF] and six months
      of home detention/GPS monitoring.

                                Assignment of Error Two

      The trial court erred when it issued a nunc pro tunc journal entry that
      modified the punishment it had pronounced at the sentencing hearing.

      {¶6} Within these assigned errors, Mauldin argues that the trial court imposed a

sentence in excess of that allowed by law when it sentenced him to “three or six months”

at CBCF followed by six months of home detention GPS monitoring. Mauldin further

argues the trial court improperly modified his sentence through a nunc pro tunc entry.

      {¶7} During the pendency of this appeal, however, the trial court terminated

Mauldin’s probation and placed him on postrelease control. The trial court ordered that

Mauldin be released. At appellate oral argument, both Mauldin and the state of Ohio

conceded that the appeal is moot in light of the termination of Mauldin’s probation.

      {¶8} Based on the foregoing, Mauldin’s assignments of error are moot.

      {¶9} Accordingly, the matter is dismissed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, PRESIDING JUDGE

PATRICIA A. BLACKMON, J., and
ANITA LASTER MAYS, J., CONCUR